DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 1-2, 7 and 13 are objected to because of the following informalities:
Regarding claims 1, 7 and 13: the phrase “surface opposite” in lines 21, 17 and 13, respectively, should read ‘surface is opposite’, so it is perfectly clear that “the second cutting surface opposite the first cutting surface” is not additional to the “second cutting surface extending radially from the first disc”.
Further regarding claims 1 and 7, the phrase “disc and, and” in lines 31 and 27, respectively, should read ‘disc, and’.
Further regarding claim 13, the phrase “mechanism and, and” in line 23 should read ‘mechanism, and’.
Regarding claim 2: the recitation “claim 2” should read ‘claim 1’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) will be interpreted under 35 U.S.C. § 112(f); currently there are none. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f).
If applicant intends to have any limitation that does not use the word “means” (or “step”) interpreted under 35 U.S.C. § 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed function, and that the claimed function is clearly linked to said structure. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 1, 7 and 13: it is unclear what is meant by “plain edge” in lines 23, 19 and 15, respectively. The phrase will be interpreted to mean any cutting surface besides a serrated edge, since a serrated edge is already positively recited.
Regarding claims 1, 7 and 13: it is unclear which of the “first top planar side” and the “bottom planar side” the recitation “the top planar side” in lines 26, 22 and 18, respectively, is referring to.
Regarding claims 2, 12, 18 and 20: it is unclear what is meant by “the first direction rotating in a direction of the first cutting surface” since directions do not rotate. The limitation is being interpreted to mean, for example, ‘the first direction being in a direction of rotation of the first cutting surface’.
	Regarding claim 14: it is unclear what is meant by “a third bottom planar side opposite the third top planar side, the planar surface;”. The limitation is being interpreted as though “the planar surface” was not recited.
Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim (KR 2010-0036050 A).
Regarding claim 13: Kim discloses a device for cutting material moving therethrough, the device comprising:
a first cutting mechanism (first disc in annotated fig. 2 of Kim below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (see fig. 1);
a first hole through which a shaft (50) extends (see fig. 1), the shaft being statically fastened to the first cutting mechanism (pg. 3, ln. 7); and
one or more first blades, first individual blades (fig. 2 below) of the one or more first blades being diametrically opposed and positioned equidistantly about a first circumference of the first cutting mechanism (circumference of the first disc in fig. 2 below), and the first individual blades including:
a first cutting surface (fig. 2 below) extending radially outward from the first cutting mechanism to, and beyond, a second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2), wherein the second circumference is greater than the first circumference (fig. 2 below); and
a second cutting surface (fig. 2 below) extending radially from the first cutting mechanism to, and beyond, the second circumference (fig. 2, below), the second cutting surface opposite the first cutting surface (fig. 2 below), wherein both of the first and second cutting surfaces or the second cutting surface comprise a plain edge (see fig. 2 below);

    PNG
    media_image1.png
    268
    714
    media_image1.png
    Greyscale

Annotated Figure 2 of Kim


a second cutting mechanism (the second disc in annotated fig. 4d of Kim below) including:
a second bottom planar side (fig. 4d below; also see pg. 3, ¶ 2, lns. 8-9) opposite a top planar side (see fig. 1);
a second hole (fig. 4d below) through which the shaft (50, figs. 1, 2) extends, the second hole being configured such that the second cutting mechanism spins independently about the shaft (pg. 3, lns. 4-11); and
one or more second blades, second individual blades (fig. 4d below) of the one or more second blades being diametrically opposed, and positioned equidistantly about a third circumference of the second cutting mechanism (fig. 4d below), and the second individual blades including:
a third cutting surface (fig. 4d below) curving radially outward from the second cutting mechanism to the second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2); and
a fourth cutting surface (fig. 4d below) curving radially outward from the second cutting mechanism to the second circumference (fig. 4d below), the fourth cutting surface being paralleled to the third cutting surface (fig. 4d below), at least by the definition of parallel curves;

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (CN 109168668 A), in view of Palm (WO 83/01913 A1) and Kim (KR 2010-0036050 A).
Regarding claim 1: Liu discloses a system comprising:
a cutting mechanism (6, 23, fig. 1) configured to cut material moving therethrough (¶ [0034]), the material being placed in a hopper (3);
a shaft (22);
a chute (18), configured to guide the material from the cutting mechanism (see fig. 1);
the hopper comprising a screw (feeding screw 5) configured to move the material placed in the hopper to the cutting mechanism (see fig. 1);
the cutting mechanism comprising:
a first disc (the portion of the first blades surrounding the shaft in annotated fig. 2 of Liu below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (fig. 2 below);
a first hole through which the shaft extends (fig. 2 below), the shaft being statically fastened to the first disc (fig. 2 below); and
one or more first blades (fig. 2 below), first individual blades (left and right blades) of the one or more first blades being diametrically opposed (fig. 2 below) and positioned equidistantly about a first circumference of the first disc (see fig. 2), and the first individual blades including:
a first cutting surface (leading edge of the left blade) extending radially outward from the first disc to a second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades), wherein the second circumference is greater than the first circumference (see fig. 2 below); and
a second cutting surface (leading edge of the right blade) extending radially from the first disc to the second circumference (see fig. 2 below), the second cutting surface is opposite the first surface, wherein both of the first and the second cutting surfaces comprise a plain edge (see fig. 2);
a second disc (fig. 2 below) including:
a second top planar side (fig. 2 below);
a second bottom planar side opposite the second top planar side (fig. 2 below);
a second hole through which the shaft extends (see fig. 2 below); and
one or more second blades (fig. 2 below), second individual blades (left and right blades) of the one or more second blades being diametrically opposed (see fig. 2), and positioned equidistantly about a third circumference of the second disc (see fig. 2 below), and the second individual blades including:
a third cutting surface (leading edge of the left one of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades); and
a fourth cutting surface (leading edge of the right one of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades).

    PNG
    media_image3.png
    393
    844
    media_image3.png
    Greyscale

Annotated Figure 2 of Liu


	Liu is silent regarding the chute guiding the material to a container.
	However, in the same field of endeavor, Palm teaches a system comprising a chute (21, fig. 1) configured to guide the material (27, fig. 2) from a cutting mechanism (13a, 17) to a container (29).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a container such that Liu’s chute guides the material to the container, thereby providing Liu with means for collecting the processed material, as taught by Palm.
Liu is also silent regarding the second hole being configured such that the second disc spins independently about the shaft;
the third and fourth cutting surfaces curving radially outward from the second disc to the second circumference; and the fourth surface being paralleled to the third cutting surface; and
a third disc including:
a third hole through which the shaft extends;
a planar surface having a third top planar side and a third bottom planar side opposite the third top planar side, the planar surface having a radius that extends outward from the third hole to at least the second circumference; and
one or more cavities of a predetermined size in the planar surface of the third disc.
However, in the same field of endeavor, Kim teaches a cutting mechanism (fig. 2) comprising a second disc (see annotated fig. 4d of Kim below) configured to spin independently about the shaft (pg. 3, lns. 4-11); individual blades (fig. 4d below) of the second disc having cutting surfaces (fig. 4d below) curving radially outward from the second disc to a second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2) and the cutting surfaces are paralleled to each other, at least by the definition of parallel curves (see fig. 4d and pg. 3, lns. 4-11; note that the blade 70 can be any of those shown in fig. 4; see pg. 3, ¶ 2, lns. 8-9);

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim

a third disc (20, fig. 2 of Kim) including a third hole through which the shaft (50) extends (see fig. 1 of Kim); a planar surface having a third top planar side (the surface of 20 seen in fig. 2 of Kim) and a third bottom planar side opposite the third top planar side (see fig. 1), the planar surface having a radius that extends outward from the third hole to at least the second circumference (the circumference corresponding to the distal ends of blade 70); and one or more cavities (22) of a predetermined size in the planar surface of the third disc (see fig. 2).
Because the cutting mechanism (6, 23, fig. 1) of Liu and the cutting mechanism (fig. 2) of Kim are used for the same purpose of comminuting agricultural material (see ¶ [0002] of Liu, and pg. 2, lns. 1-4 of the description of Kim), then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutting mechanism of Liu with that of Kim, since the substitution would result in the predictable use of a known cutting mechanism for processing agricultural material (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2, which depends on claim 1: Liu discloses a motor (12, fig. 1), configured to rotate the shaft (22) in a first direction, the first direction being in a direction of the first cutting surface (in a direction of the leading edge of the left blade of the first blades in fig. 2 above).
And the modification of Liu in claim 1 teaches the second disc (see fig. 4d above) is configured to rotate in the first direction and in a second direction opposite the first direction (pg. 3, lns. 4-11 of Kim) based, at least in part, on a movement of the material through the device (in reference to figs. 1, 2 of Kim, as the blade 60 is driven by the shaft 50 the frictional force generated between the material and the blade 70 will cause the blade 70 to rotate).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Yunger and Kim.
Regarding claim 13: Liu discloses a device for cutting material moving therethrough, the device comprising:
a first cutting mechanism (first disc in annotated fig. 2 of Liu below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (fig. 2 below);
a first hole through which the shaft extends (fig. 2 below); and
one or more first blades (fig. 2 below), first individual blades (left and right blades) of the one or more first blades being diametrically opposed (fig. 2 below) and positioned equidistantly about a first circumference of the first cutting mechanism (the outer circumference of the first disc see fig. 2 below), and the first individual blades including:
a first cutting surface (leading edge of the left blade) extending radially outward from the first cutting mechanism to a second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades), wherein the second circumference is greater than the first circumference (see fig. 2 below); and
a second cutting surface (leading edge of the right blade) extending radially from the first cutting mechanism to the second circumference (see fig. 2 below), the second cutting surface is opposite the first surface, wherein both of the first and the second cutting surfaces comprise a plain edge (see fig. 2);
a second cutting mechanism (second disc in fig. 2 below) including:
a second top planar side (fig. 2 below);
a second bottom planar side opposite the second top planar side (fig. 2 below);
a second hole through which the shaft extends (see fig. 2 below); and
one or more second blades (fig. 2 below), second individual blades (left and right blades) of the one or more second blades being diametrically opposed (see fig. 2), and positioned equidistantly about a third circumference of the second cutting mechanism (second disc in fig. 2 below), and the second individual blades including:
a third cutting surface (leading edge of the left blade) extending radially outward from the second cutting mechanism to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades); and
a fourth cutting surface (leading edge of the right blade) extending radially outward from the second cutting mechanism to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades).

    PNG
    media_image3.png
    393
    844
    media_image3.png
    Greyscale

Annotated Figure 2 of Liu


	Liu is also silent regarding the second hole being configured such that the second cutting mechanism spins independently about the shaft.
However, in the same field of endeavor, Yunger teaches a cutting mechanism comprising first and second cutting mechanisms (9b, 9c, fig. 2) and that one or more of the cutting mechanisms can be driven to rotate independently of the others at different rotation speeds (¶ [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu such that the second cutting mechanism rotates independently about the shaft, thereby obtaining the benefit of separately controlling the rotation speeds of the first and second cutting mechanisms, as taught by Yunger.
Liu is silent regarding the third and fourth cutting surfaces of the second individual blades curving radially outward from the second cutting mechanism, the fourth cutting surface being paralleled to the third cutting surface.
However, in the same field of endeavor, Kim teaches individual blades of a second blade having cutting surfaces curving radially outward and the cutting surfaces are paralleled to each other, at least by the definition of parallel curves (see annotated fig. 4d of Kim below and pg. 3, lns. 4-11; note that the blade 70 could be any of those shown in fig. 4; see pg. 3, ¶ 2, lns. 8-9).

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the third and fourth cutting surfaces curve radially outward and are parallel to each other, as taught by Kim, since Kim teaches the curved shape allows for cutting functionality, and selecting from any known shapes that allow for sufficient cutting functionality would be obvious to the skilled artisan.
Claims 1, 5-7, 11 and 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu et al. (CN 109168668 A), in view of Palm (WO 83/01913 A1), Yunger et al. (US 2018/0015478 A1) and Kim (KR 2010-0036050 A).
Regarding claim 1: Liu discloses a system comprising:
a cutting mechanism (23, fig. 1) configured to cut material moving therethrough (¶ [0034]), the material being placed in a hopper (3);
a shaft (22);
a chute (18), configured to guide the material from the cutting mechanism (see fig. 1);
the hopper comprising a screw (feeding screw 5) configured to move the material placed in the hopper to the cutting mechanism (see fig. 1);
the cutting mechanism comprising:
a first disc (the portion of the first blades surrounding the shaft in annotated fig. 2 of Liu below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (fig. 2 below);
a first hole through which the shaft extends (fig. 2 below); and
one or more first blades (fig. 2 below), first individual blades (left and right blades) of the one or more first blades being diametrically opposed (fig. 2 below) and positioned equidistantly about a first circumference of the first disc (the outer circumference of the first disc see fig. 2 below), and the first individual blades including:
a first cutting surface (leading edge of the left blade) extending radially outward from the first disc to a second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades), wherein the second circumference is greater than the first circumference (see fig. 2 below); and
a second cutting surface (leading edge of the right blade) extending radially from the first disc to the second circumference (see fig. 2 below), the second cutting surface is opposite the first surface, wherein both of the first and the second cutting surfaces comprise a plain edge (see fig. 2);
a second disc (fig. 2 below) including:
a second top planar side (fig. 2 below);
a second bottom planar side opposite the second top planar side (fig. 2 below);
a second hole through which the shaft extends (see fig. 2 below); and
one or more second blades (fig. 2 below), second individual blades (left and right blades of the second blades) of the one or more second blades being diametrically opposed (see fig. 2), and positioned equidistantly about a third circumference of the second disc (see fig. 2 below), and the second individual blades including:
a third cutting surface (leading edge of the left blade of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades); and
a fourth cutting surface (leading edge of the right blade of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades).

    PNG
    media_image3.png
    393
    844
    media_image3.png
    Greyscale

Annotated Figure 2 of Liu


	Liu is silent regarding the chute guiding the material to a container.
	However, in the same field of endeavor, Palm teaches a system comprising a chute (21, fig. 1) configured to guide the material (27, fig. 2) from a cutting mechanism (13a, 17) to a container (29).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a container so that Liu’s chute guides the material from the cutting mechanism to the container, thereby providing Liu with means for collecting the processed material, as taught by Palm.
Liu is also silent regarding the second hole being configured such that the second disc spins independently about the shaft.
However, in the same field of endeavor, Yunger teaches a cutting mechanism comprising first and second discs (9b, 9c, fig. 2) and one or more of the discs can be driven to rotate independently of the others at different rotation speeds (¶ [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu such that the second disc rotates independently about the shaft, thereby obtaining the benefit of separately controlling the rotation speeds of the first and second discs, as taught by Yunger.
Liu is silent regarding the third and fourth cutting surfaces of the second individual blades curving radially outward from the second disc, the fourth cutting surface being paralleled to the third cutting surface.
However, in the same field of endeavor, Kim teaches individual blades of a second blade having cutting surfaces curving radially outward and the cutting surfaces are paralleled to each other, at least by the definition of parallel curves (see annotated fig. 4d of Kim below and pg. 3, lns. 4-11; note that the blade 70 could be any of those shown in fig. 4; see pg. 3, ¶ 2, lns. 8-9).

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the third and fourth cutting surfaces curve radially outward and are parallel to each other, as taught by Kim, since Kim teaches the curved shape allows for cutting functionality, and selecting from any known shapes that allow for sufficient cutting functionality would be obvious to the skilled artisan. 
Liu is silent regarding a third disc including:
a third hole through which the shaft extends;
a planar surface having a third top planar side and a third bottom planar side opposite the third top planar side, the planar surface having a radius that extends outward from the third hole to at least the second circumference; and
one or more cavities of a predetermined size in the planar surface of the third disc.
However, Palm further teaches a disc (14) having a hole (15), a top planar side and a bottom planar side opposite the top planar side (see figs. 2, 3), the planar surfaces having a radius that extends outward from the hole to the housing of the system (see fig. 2); and one or more cavities (16) of a predetermined size in the planar surface (see figs. 2, 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a third disc below the second disc, the third disc having a hole for the shaft and cavities in the planar surfaces of the third disc, as taught by Palm, thereby providing Liu with means for ensuring the material achieves a desirable size reduction by the blades (23) before introducing the material to the turntables (8, 11) for further processing, which would reduce the load on the turntables thereby making the system more energy efficient.
Regarding claim 5, which depends on claim 1: the modification of Liu in claim 1 teaches the first bottom planar side of the first disc (taught by Yunger) is proximal to the second top planar side of the second disc (9c), and the second bottom planar side of the second disc is proximal to the third top planar side of the third disc (the first and second discs taught by Yunger correspond to the first and second blades of Liu in fig. 2 above, respectively; and the third disc taught by Palm is positioned under the second disc; therefore, the conditions of claim 5 are met).
Regarding claim 6, which depends on claim 1: the modification of Liu in claim 1 teaches the third disc (taught by Palm) is configured to remain stationary as the shaft rotates (pg. 5, lns. 29-31 of Palm).
Regarding claim 7: Liu discloses a cutting device comprising:
a shaft (22);
a cutting mechanism (23, fig. 1) configured to cut material moving therethrough (¶ [0034]), the cutting mechanism comprising:
a first disc (the portion of the first blades surrounding the shaft in annotated fig. 2 of Liu below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (fig. 2 below);
a first hole through which the shaft extends (fig. 2 below); and
one or more first blades (fig. 2 below), first individual blades (left and right blades) of the one or more first blades being diametrically opposed (fig. 2 below) and positioned equidistantly about a first circumference of the first disc (the outer circumference of the first disc see fig. 2 below), and the first individual blades including:
a first cutting surface (leading edge of the left blade) extending radially outward from the first disc to a second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades), wherein the second circumference is greater than the first circumference (see fig. 2 below); and
a second cutting surface (leading edge of the right blade) extending radially from the first disc to the second circumference (see fig. 2 below), the second cutting surface is opposite the first surface, wherein both of the first and the second cutting surfaces comprise a plain edge (see fig. 2);
a second disc (fig. 2 below) including:
a second top planar side (fig. 2 below);
a second bottom planar side opposite the second top planar side (fig. 2 below);
a second hole through which the shaft extends (see fig. 2 below); and
one or more second blades (fig. 2 below), second individual blades (left and right blades) of the one or more second blades being diametrically opposed (see fig. 2), and positioned equidistantly about a third circumference of the second disc (see fig. 2 below), and the second individual blades including:
a third cutting surface (leading edge of the left blade of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades); and
a fourth cutting surface (leading edge of the right blade of the second blades) extending radially outward from the second disc to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades).

    PNG
    media_image3.png
    393
    844
    media_image3.png
    Greyscale

Annotated Figure 2 of Liu


	Liu is also silent regarding the second hole being configured such that the second disc spins independently about the shaft.
However, in the same field of endeavor, Yunger teaches a cutting mechanism comprising first and second discs (9b, 9c, fig. 2) and one or more of the discs can be driven to rotate independently of the others at different rotation speeds (¶ [0047]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Liu such that the second disc rotates independently about the shaft, thereby obtaining the benefit of separately controlling the rotation speeds of the first and second discs, as taught by Yunger.
Liu is silent regarding the third and fourth cutting surfaces of the second individual blades curving radially outward from the second disc, the fourth cutting surface being paralleled to the third cutting surface.
However, in the same field of endeavor, Kim teaches individual blades of a second blade having cutting surfaces curving radially outward and the cutting surfaces are paralleled to each other, at least by the definition of parallel curves (see annotated fig. 4d of Kim below and pg. 3, lns. 4-11; note that the blade 70 could be any of those shown in fig. 4; see pg. 3, ¶ 2, lns. 8-9).

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the third and fourth cutting surfaces curve radially outward and are parallel to each other, as taught by Kim, since Kim teaches the curved shape allows for cutting functionality, and selecting from any known shapes that allow for sufficient cutting functionality would be obvious to the skilled artisan. 
Liu is silent regarding a third disc including:
a third hole through which the shaft extends;
a planar surface having a third top planar side and a third bottom planar side opposite the third top planar side, the planar surface having a radius that extends outward from the third hole to at least the second circumference; and
one or more cavities of a predetermined size in the planar surface of the third disc.
However, Palm further teaches a disc (14) having a hole (15), the hole configured such that the disc remains stationary as the shaft rotates (pg. 5, lns. 2-5), a top planar side and a bottom planar side opposite the top planar side (see figs. 2, 3), the planar surfaces having a radius that extends outward from the hole to the housing of the system (see fig. 2); and one or more cavities (16) of a predetermined size in the planar surface (see figs. 2, 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a third disc below the second disc, the third disc having a hole for the shaft and cavities in the planar surfaces of the third disc, as taught by Palm, thereby providing Liu with means for ensuring the material achieves a desirable size reduction by the blades (23) before introducing the material to the turntables (8, 11) for further processing, which would reduce the load on the turntables thereby making the system more energy efficient.
Regarding claim 11, which depends on claim 7: the modification of Liu in claim 7 teaches the first bottom planar side of the first disc (taught by Yunger) is proximal to the second top planar side of the second disc (9c), and the second bottom planar side of the second disc is proximal to the third top planar side of the third disc (the first and second discs taught by Yunger correspond to the first and second blades of Liu in fig. 2 above, respectively; and the third disc taught by Palm is positioned under the second disc; therefore, the conditions of claim 11 are met).
Regarding claim 14, which depends on claim 13: Liu is silent regarding a planar surface including:
a third top planar side;
a third bottom planar side opposite the third top planar side;
a third hole through which the shaft extends, the third hole being configured such that the planar surface remains stationary as the shaft rotates; and
one or more cavities of a predetermined size in the planar surface of the third disc,
wherein the planar surface has a radius that extends outward from the third hole to at least the second circumference.
However, Palm teaches a planar surface (14) having a hole (15) configured such that the disc remains stationary as the shaft rotates (pg. 5, lns. 2-5), a top planar side and a bottom planar side opposite the top planar side (see figs. 2, 3), the planar surface having a radius that extends outward from the hole to the housing of the system (see fig. 2); and one or more cavities (16) of a predetermined size in the planar surface (see figs. 2, 3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a planar surface below the second cutting mechanism, the planar surface having a hole for the shaft and cavities in the top and bottom planar sides of the planar surface, as taught by Palm, thereby providing Liu with means for ensuring the material achieves a desirable size reduction by the blades (23) before introducing the material to the turntables (8, 11) for further processing, which would reduce the load on the turntables thereby making the system more energy efficient.
Regarding claim 15, which depends on claim 14: the modification of Liu in claim 14 teaches the first bottom planar side of the first cutting mechanism (9b, taught by Yunger) is proximal to the second top planar side of the second cutting mechanism (9c), and the second bottom planar side of the second cutting mechanism is proximal to the third top planar side of the planar surface (the first and second cutting mechanisms taught by Yunger correspond to the first and second blades of Liu in fig. 2 above, respectively; and the planar surface taught by Palm is positioned under the second cutting mechanism; therefore, the conditions of claim 15 are met).
Regarding claim 16, which depends on claim 14: the modification of Liu in claim 14 teaches the one or more cavities (16, figs. 2, 3 of Palm) in the planar surface (14) are configured to operate as a third cutting mechanism, such that the material passes through the one or more cavities (pg. 5, lns. 32-34 of Palm).
Claims 3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Palm, Yunger, and Kim, and further in view of Maaren (US 2010/0200682 A1).
Regarding claims 3 and 9, which depend on claims 1 and 7: Liu is silent regarding the cutting mechanism comprising a steel configured to resist bacteria growth.
However, in the same field of endeavor, Maaren teaches a system comprising a cutting mechanism (¶ [0047]), wherein all work surfaces of the system used while carrying out the method steps are made of food grade stainless steel, for hygiene purposes (¶ 0101]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the cutting mechanism comprises a food grade stainless steel, for hygiene purposes, as taught by Maaren. The skilled artisan understand that food grade stainless steel is configured to resist bacteria growth.
Claims 4 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Palm, Yunger, and Kim, and further in view of Scharf (CA 2,081,240 A1).
Regarding claim 4, which depends on claim 1: Liu is silent regarding the first cutting surface comprising the serrated edge and the serrated edge comprising one or more teeth formed on the first cutting surface, the one or more teeth being configured to temporarily secure the material moving through the cutting mechanism.
However, Scharf teaches a comminutor comprising a cutting mechanism (6, fig. 2) including blades (12), the cutting surfaces (18) of the blades having a serrated edge comprising teeth (see fig. 2).
Because Scharf teaches that it is known to utilize blades having serrated cutting surfaces having teeth, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blades of Liu with that of Scharf, since selecting from known types of blades allowing for sufficient functionality would be obvious to the skilled artisan. And because the proposed modification results in Liu having all of the claimed structure, the teeth of modified Liu are capable of temporarily securing the material moving through the cutting mechanism. For example, the teeth may secure the material on the cutting surface until the cutting surface rotates past a counter-blade (6), at which point the material is cut.
Regarding claim 10, which depends on claim 7: Liu is silent regarding the first cutting surface comprising the serrated edge and the serrated edge comprising one or more teeth formed on the first cutting surface.
However, Scharf teaches a comminutor comprising a cutting mechanism (6, fig. 2) including blades (12), the cutting surfaces (18) of the blades having a serrated edge comprising teeth (see fig. 2).
Because Scharf teaches that it is known to utilize blades having serrated cutting surfaces having teeth, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blades of Liu with that of Scharf, since selecting from known types of blades allowing for sufficient functionality would be obvious to the skilled artisan.
Claims 7 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim, in view of Palm.
Regarding claim 7: Kim discloses a cutting device comprising:
a shaft (50, figs. 1, 2);
a cutting mechanism (20, 60, fig. 2, and the blade of fig. 4d instead of blade 70; also see pg. 3, lns. 9-10, and pg. 3, ¶ 2, lns. 7-12) configured to cut material moving therethrough (see fig. 1), the cutting mechanism comprising:
a first disc (see annotated fig. 2 of Kim below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (see fig. 1);
a first hole through which the shaft (50) extends (see fig. 1), the shaft being statically fastened to the first disc (pg. 3, ln. 7); and
one or more first blades, first individual blades (fig. 2 below) of the one or more first blades being diametrically opposed and positioned equidistantly about a first circumference of the first disc (see fig. 2 below), and the first individual blades including:
a first cutting surface (fig. 2 below) extending radially outward from the first disc to, and beyond, a second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2), wherein the second circumference is greater than the first circumference (fig. 2 below); and
a second cutting surface (fig. 2 below) extending radially from the first disc to, and beyond, the second circumference (fig. 2, below), the second cutting surface opposite the first cutting surface (fig. 2 below), wherein both of the first and second cutting surfaces or the second cutting surface comprise a plain edge (see fig. 2 below);

    PNG
    media_image1.png
    268
    714
    media_image1.png
    Greyscale

Annotated Figure 2 of Kim


a second disc (see annotated fig. 4d of Kim below) including:
a second bottom planar side (fig. 4d below; also see pg. 3, ¶ 2, lns. 8-9) opposite a top planar side (see fig. 1);
a second hole (fig. 4d below) through which the shaft (50, figs. 1, 2) extends, the second hole being configured such that the second disc spins independently about the shaft (pg. 3, lns. 4-11); and
one or more second blades, second individual blades (fig. 4d below) of the one or more second blades being diametrically opposed, and positioned equidistantly about a third circumference of the second disc (fig. 4d below), and the second individual blades including:
a third cutting surface (fig. 4d below) curving radially outward from the second disc to the second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2); and
a fourth cutting surface (fig. 4d below) curving radially outward from the second disc to the second circumference (fig. 4d below), the fourth cutting surface being paralleled to the third cutting surface (fig. 4d below), at least by the definition of parallel curves;

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim


a third disc (20, figs. 1, 2) including:
a third hole through which the shaft (50) extends (see figs. 1, 2);
a planar surface having a third top planar side (the side shown in fig. 2) and a third bottom planar side opposite the third top planar side (see fig. 1), the planar surface having a radius that extends outward from the third hole to at least the second circumference (the circumference corresponding to the distal ends of the second individual blades, fig. 4d below, which corresponds to a circumference of the blades 70 in figs. 1, 2); and
one or more cavities (22) of a predetermined size in the planar surface of the third disc (see fig. 2).
Kim is silent regarding the third hole being configured such that the third disc remains stationary as the shaft rotates. However, it is clear from the specification that the claimed configuration does not produce any new or unexpected results as ¶ [0015] states that “the particle screen layer [i.e., third disc] may remain stationary”, which implies that it is not required that it remain stationary.
And Palm teaches a cutting device comprising a disc (14) having a hole configured such that the disc remains stationary as the shaft (6) rotates (pg. 5, lns. 2-5).
Therefore, because Palm teaches that it is known to utilize a stationary disc, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the third disc of Kim such that it remains stationary as the shaft rotates, as taught by Palm, since selecting from known configurations of discs allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 12, which depends on claim 7: Liu discloses a motor (30, fig. 1), configured to rotate the shaft (50) in a first direction, the first direction being in a direction of the first cutting surface (in a direction of the leading edge of the left blade of the first blades in fig. 2 above).
And the modification of Kim in claim 7 teaches the second disc (fig. 4d above) is configured to rotate in the first direction and in a second direction opposite the first direction (pg. 3, lns. 4-11 of Kim; also see fig. 2) based, at least in part, on a movement of the material through the device (in reference to figs. 1, 2 of Kim, as the blade 60 is driven by the shaft 50 the frictional force generated between the material and the blade 70 will cause the blade 70 to rotate).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Palm, Yunger, and Kim, and further in view of Johnson (US 4,074,869 A), Seidel (US 2019/ 0246568 A1), and Green (US 4,477,029 A).
Regarding claim 8, which depends on claim 7: Liu discloses the material is placed in a hopper (3, fig. 1), and
a casing (1) enclosing:
the cutting mechanism (23);
the shaft (22);
a motor (12), operably coupled to the shaft, the motor configured to operate at 0 to
100 percent of available power of the motor (it must be configured to operate at some percentage of available power within 0 and 100%); and
a chute (18), configured to guide the material from the cutting mechanism (23) to an outside of the case (1);
the hopper (3) fastened to the case, and the hopper comprising an auger (5) that is operably coupled to the motor (12) and configured to move the material placed in the hopper to the cutting mechanism (¶ [0033], “feeding screw 5”).
Liu is silent regarding the case being a steel case.
However, in the same field of endeavor, Johnson teaches a cutting device comprising a steel case (11, fig. 2; col. 3, ln. 45) enclosing a cutting mechanism (12, 14) and a shaft (13).
Because Johnson teaches that it is known to form the case out of steel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the case is formed out of steel, since selecting from known types of materials allowing for sufficient functionality would be obvious to the skilled artisan.
Liu is silent regarding a display, fastened to the steel case, and configured to present a graphical user interface (GUI) on the display; and wherein the GUI is configured to receive input, and the motor is configured to operate in response to the input.
However, in the same field of endeavor, Seidel teaches a cutting device comprising a display (1025), fastened to a case, and configured to present a graphical user interface (GUI) on the display (¶ [0103]); and wherein the GUI is configured to receive input, and the motor (1505) is configured to operate in response to the input (¶ [0103], “tablet 1025 can be provided in wireless communication with trim machine 1000 to control and monitor trim machine 1000 by interfacing with various control inputs to support rotation speed of the tumbler drum 1010”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a display comprising a graphical user interface for controlling rotation speed of the cutting mechanism, as taught by Seidel.
Liu is silent regarding one or more buttons, fastened to the steel case, and configured to stop the motor when actuated.
However, in the same field of endeavor, Green teaches a cutting device comprising an on-off switch (65, fig. 1) for starting or stopping the motor (13, fig. 3) (col. 3, lns. 52-53) and fastened to a case (1-4).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu with a button on the case for stopping the motor when actuated, as taught by Green.
Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Yunger, and Kim, and further in view of Maaren (US 2010/0200682 A1).
Regarding claim 17, which depend on claim 13: Liu is silent regarding the cutting mechanism comprising a steel configured to resist bacteria growth.
However, in the same field of endeavor, Maaren teaches a system comprising a cutting mechanism (¶ [0047]), wherein all work surfaces of the system used while carrying out the method steps are made of food grade stainless steel, for hygiene purposes (¶ 0101]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu such that the cutting mechanism comprises a food grade stainless steel, for hygiene purposes, as taught by Maaren. The skilled artisan understand that food grade stainless steel is configured to resist bacteria growth.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Yunger, and Kim, and further in view of Scharf (CA 2,081,240 A1).
Regarding claim 19, which depends on claim 13: Liu is silent regarding the first cutting surface comprising the serrated edge and the serrated edge comprising one or more teeth formed on the first cutting surface, the one or more teeth being configured to temporarily secure the material moving through the cutting mechanism.
However, Scharf teaches a comminutor comprising a cutting mechanism (6, fig. 2) including blades (12), the cutting surfaces (18) of the blades having a serrated edge comprising teeth (see fig. 2).
Because Scharf teaches that it is known to utilize blades having serrated cutting surfaces having teeth, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the blades of Liu with that of Scharf, since selecting from known types of blades allowing for sufficient functionality would be obvious to the skilled artisan. And because the proposed modification results in Liu having all of the claimed structure, the teeth of modified Liu are capable of temporarily securing the material moving through the cutting mechanism. For example, the teeth may secure the material on the cutting surface until the cutting surface rotates past a counter-blade (6), at which point the material is cut.
Claims 13, 18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, in view of Kim.
Regarding claim 13: Liu discloses a device for cutting material moving therethrough, the device comprising:
a first cutting mechanism (first disc in annotated fig. 2 of Liu below) including:
a first top planar side (fig. 2 below);
a first bottom planar side opposite the top planar side (fig. 2 below);
a first hole through which the shaft extends (fig. 2 below); and
one or more first blades (fig. 2 below), first individual blades (left and right blades) of the one or more first blades being diametrically opposed (fig. 2 below) and positioned equidistantly about a first circumference of the first cutting mechanism (the outer circumference of the first disc see fig. 2 below), and the first individual blades including:
a first cutting surface (leading edge of the left blade) extending radially outward from the first cutting mechanism to a second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades), wherein the second circumference is greater than the first circumference (see fig. 2 below); and
a second cutting surface (leading edge of the right blade) extending radially from the first cutting mechanism to the second circumference (see fig. 2 below), the second cutting surface is opposite the first surface, wherein both of the first and the second cutting surfaces comprise a plain edge (see fig. 2);
a second cutting mechanism (second disc in fig. 2 below) including:
a second top planar side (fig. 2 below);
a second bottom planar side opposite the second top planar side (fig. 2 below);
a second hole through which the shaft extends (see fig. 2 below); and
one or more second blades (fig. 2 below), second individual blades (left and right blades) of the one or more second blades being diametrically opposed (see fig. 2), and positioned equidistantly about a third circumference of the second cutting mechanism (second disc in fig. 2 below), and the second individual blades including:
a third cutting surface (leading edge of the left blade) extending radially outward from the second cutting mechanism to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades); and
a fourth cutting surface (leading edge of the right blade) extending radially outward from the second cutting mechanism to, and beyond, the second circumference (see fig. 2 below, the circumference corresponding to the distal ends of the first blades).

    PNG
    media_image3.png
    393
    844
    media_image3.png
    Greyscale

Annotated Figure 2 of Liu


	Liu is also silent regarding the second hole being configured such that the second cutting mechanism spins independently about the shaft; and
 the third and fourth cutting surfaces of the second individual blades curving radially outward from the second cutting mechanism, the fourth cutting surface being paralleled to the third cutting surface.
However, Kim teaches a cutting device (fig. 2) comprising a second cutting mechanism (see annotated fig. 4d of Kim below) configured to spin independently about the shaft (pg. 3, lns. 4-11); individual blades (fig. 4d below) of the second cutting mechanism having cutting surfaces curving radially outward from the second cutting mechanism and the cutting surfaces are paralleled to each other, at least by the definition of parallel curves (see fig. 4d below and pg. 3, lns. 4-11; note that the blade 70 can be any of those shown in fig. 4; see pg. 3, ¶ 2, lns. 8-9).

    PNG
    media_image2.png
    339
    825
    media_image2.png
    Greyscale

Annotated Figure 4d of Kim

Because the cutting mechanism (6, 23, fig. 1) of Liu and the cutting mechanism (fig. 2) of Kim are used for the same purpose of comminuting agricultural material (see ¶ [0002] of Liu, and pg. 2, lns. 1-4 of the description of Kim), then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutting mechanism of Liu with that of Kim, since the substitution would result in the predictable use of a known cutting mechanism for processing agricultural material (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 18 and 20, which depend on claim 13: Liu discloses a motor (12, fig. 1), configured to rotate the shaft (22) in a first direction, the first direction being in a direction of the first cutting surface (in a direction of the leading edge of the left blade of the first blades in fig. 2 above).
And the modification of Liu in claim 13 teaches the second cutting mechanism (the portion of the blade 70 surrounding the shaft 50, fig. 2 of Kim) is configured to rotate in the first direction and in a second direction opposite the first direction (pg. 3, lns. 4-11 of Kim) based, at least in part, on a movement of the material through the device (in reference to figs. 1, 2 of Kim, as the blade 60 is driven by the shaft 50 the frictional force generated between the material and the blade 70 will cause the blade 70 to rotate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753